     0:21-cv-01111-MGL-PJG         Date Filed 06/02/21       Entry Number 12         Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Alton Adams,                                       )          C/A No. 0:21-1111-MGL-PJG
                                                   )
                               Plaintiff,          )
                                                   )
        v.                                         )
                                                   )           ORDER REGARDING
Terrie Wallace; Thomas Commander; CPT              )        AMENDMENT OF COMPLAINT
Goodwin; Kevin Burnham; SGT Griffin; Ms.           )
Howell; Ms. Allan; Kevin Ford; Willie D.           )
Davis; Bryan Sterling; Tonya James; Stacy          )
Richardson; Jeanine Price,                         )
                                                   )
                               Defendants.         )
                                                   )

        Plaintiff Alton Adams, proceeding pro se, brings this civil rights action pursuant to 42

U.S.C. § 1983. This matter is before the court pursuant to 28 U.S.C. § 636(b) and Local Civil Rule

73.02(B)(2) (D.S.C.) for initial review pursuant to 28 U.S.C. § 1915. 1 Having reviewed the

Complaint in accordance with applicable law, the court finds this action is subject to summary

dismissal if Plaintiff does not amend the Complaint to cure the deficiencies identified herein.

I.      Factual and Procedural Background

        In March 2019, Plaintiff pled guilty in state circuit court to first-degree assault and battery

and the court sentenced him to four years’ imprisonment in the South Carolina Department of

Corrections (“SCDC”). Plaintiff indicates first-degree burglary is a non-violent offense. But,




        1
          Plaintiff filed a Form AO 240 that the court construes as a motion for leave to proceed in
forma pauperis pursuant to 28 U.S.C. § 1915. (ECF No. 7.) A review of the motion reveals that
Plaintiff should be relieved of the obligation to prepay the full filing fee. Therefore, Plaintiff’s
motion for leave to proceed in forma pauperis is granted, subject to the court’s right to require a
payment if Plaintiff’s financial condition changes, and to tax fees and costs against Plaintiff at the
conclusion of this case if the court finds the case to be without merit. See Flint v. Haynes, 651
F.2d 970, 972-74 (4th Cir. 1981).
                                             Page 1 of 10
  0:21-cv-01111-MGL-PJG            Date Filed 06/02/21      Entry Number 12        Page 2 of 10




because of a falsely reported armed robbery indictment or detainer 2 by the Lexington County

Sheriff, SCDC assigned Plaintiff to a disciplinary dormitory upon his arrival at the Kershaw

Correctional Institution. (Compl., ECF No. 1 at 4, 13, 16.) Plaintiff claims that he informed

Defendants Howell, James, Richardson, Allan, Price—all SCDC officials—that he did not in fact

have a pending charge for a violent offense, but they either would not help him or did not

investigate his claim. For instance, Plaintiff claims Defendant Allan refused to provide him with

a copy of the Lexington County indictment. Plaintiff also claims Defendant Price, the prison

classification manager, ignored an email from another SCDC official about the indictment or

detainer but another classification manager named Michael Michal (not party to this action) spoke

with Plaintiff about it. Plaintiff claims that, as a result of his placement in a prison for violent

offenders, he was assaulted or threatened by his cellmate twice in May 2019, which included

Plaintiff’s being threatened with a shank. It is not clear from the pleading whether Plaintiff was

physical harmed or just threatened in each incident.

       Plaintiff was moved to a different dormitory within the same prison, but in August or

September 2019, Plaintiff was again threatened by his former cellmate in the new dormitory.

Plaintiff again addressed his safety with Defendants James and Goodwin. Plaintiff claims that

Defendant James, the prison warden, offered to place Plaintiff in protective custody but Plaintiff

refused. Plaintiff also claims Defendant Goodwin said he would put in a transfer request for

Plaintiff but never did.

       In August 2019, Plaintiff received a verification from the South Carolina State Law

Enforcement Division (“SLED”) that the Lexington County Sheriff did not have a detainer on



       2
         At times, Plaintiff refers to a “detainer” instead of an indictment. (See, e.g., Compl., ECF
No. 1 at 10.) It is not clear from the pleading whether he has a pending indictment for armed
robbery, a detainer, or both.
                                           Page 2 of 10
  0:21-cv-01111-MGL-PJG              Date Filed 06/02/21       Entry Number 12        Page 3 of 10




Plaintiff. Plaintiff took this information to Michal who disagreed with SLED and told Plaintiff he

would remain at his custody level. However, in November 2019, Plaintiff was reclassified to a

less severe custody level, but he was not transferred to a different facility. Plaintiff met with

Warden James who agreed that Plaintiff should be transferred and tried to contact Defendant

Richardson, the state classification manager, but James was unable to reach Richardson. On March

6, 2020, Plaintiff met with “the treatment team,” which included Defendants McDuffie,

Commander, and Price, who “voted” for Plaintiff to be transferred, but Plaintiff was never

transferred. (Compl., ECF No. 1 at 22.) Plaintiff was released from SCDC custody in December

2020.

          Plaintiff also indicates that he is diabetic, but the Kershaw Correctional Institution did not

have a blood pressure clinic and Plaintiff was not allowed to see the results of his lab tests. He

claims that he once had elevated blood pressure, but he was not sent to a medical facility despite a

nurse’s recommendation. Plaintiff also alleges the prison had a small, noisy library with outdated

literature. Plaintiff also raises conclusory allegations about other conditions of the prison—the

room windows were painted; the prison lacked enough security personnel for recreation time; the

kitchen was roach infested; the prison had a lot of gangs; and Plaintiff slipped and fell while

working for food services, which resulted in neck and back pain, but he was denied an MRI by a

doctor.

          Plaintiff brings this action pursuant 42 U.S.C. § 1983 raising claims of retaliation and lack

of access to the courts in violation of the First Amendment, unreasonable search and seizure and

false imprisonment in violation of the Fourth Amendment, deprivation of due process and just

compensation in violation of the Fifth Amendment, and inadequate medical care in violation of




                                              Page 3 of 10
  0:21-cv-01111-MGL-PJG            Date Filed 06/02/21      Entry Number 12        Page 4 of 10




the Eighth Amendment. Plaintiff seeks damages and various changes to the conditions of SCDC

prisons.

II.    Discussion

       A.      Standard of Review

       Under established local procedure in this judicial district, a careful review has been made

of the pro se Complaint. The Complaint has been filed pursuant to 28 U.S.C. § 1915, which

permits an indigent litigant to commence an action in federal court without prepaying the

administrative costs of proceeding with the lawsuit. This statute allows a district court to dismiss

the case upon a finding that the action “is frivolous or malicious,” “fails to state a claim on which

relief may be granted,” or “seeks monetary relief against a defendant who is immune from such

relief.” 28 U.S.C. § 1915(e)(2)(B).

       To state a claim upon which relief can be granted, the plaintiff must do more than make

mere conclusory statements. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Rather, the complaint must contain sufficient factual matter,

accepted as true, to state a claim that is plausible on its face. Iqbal, 556 U.S. at 678; Twombly,

550 U.S. at 570. The reviewing court need only accept as true the complaint’s factual allegations,

not its legal conclusions. Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       This court is required to liberally construe pro se complaints, which are held to a less

stringent standard than those drafted by attorneys. Erickson v. Pardus, 551 U.S. 89, 94 (2007);

King v. Rubenstein, 825 F.3d 206, 214 (4th Cir. 2016). Nonetheless, the requirement of liberal

construction does not mean that the court can ignore a clear failure in the pleading to allege facts

which set forth a claim cognizable in a federal district court. See Weller v. Dep’t of Soc. Servs.,




                                           Page 4 of 10
  0:21-cv-01111-MGL-PJG             Date Filed 06/02/21       Entry Number 12         Page 5 of 10




901 F.2d 387 (4th Cir. 1990); see also Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009) (outlining

pleading requirements under Rule 8 of the Federal Rules of Civil Procedure for “all civil actions”).

       B.      Analysis

        Initially, the court notes that Plaintiff’s Complaint is subject to dismissal because Plaintiff

fails to specify which claims are asserted against each defendant. See generally North Carolina v.

McGuirt, 114 F. App’x 555, 558 (4th Cir. 2004) (affirming dismissal of a complaint under Rule 8

where “the complaint . . . does not permit the defendants to figure out what legally sufficient claim

the plaintiffs are making and against whom they are making it”). Plaintiff provides a conclusory

list of purported constitutional violations but does not explain which defendants he asserts were

responsible for each violation. Accordingly, the Complaint generally fails to comply with the

Federal Rule of Civil Procedure 8, which requires that a pleading contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” See Iqbal, 556 U.S. at 678

(stating Federal Rule of Civil Procedure 8 does not require detailed factual allegations, but it

requires more than a plain accusation that the defendant unlawfully harmed the plaintiff, devoid

of factual support).

       However, in light of the court’s duty to liberally construe pro se pleadings, the court

construes the Complaint as asserting claims against all of the defendants for deprivation of due

process in violation of the Fourteenth Amendment and for deliberate indifference to conditions of

confinement in violation of the Eighth Amendment, arising out Plaintiff’s allegations that the

defendants did not assist Plaintiff in changing his security classification, which resulted in Plaintiff

being attacked, and arising out of the various poor conditions of the prison. But, as explained

below, Plaintiff’s allegations fail to plausibly allege violations of those constitutional provisions.




                                             Page 5 of 10
  0:21-cv-01111-MGL-PJG            Date Filed 06/02/21       Entry Number 12         Page 6 of 10




               1.      Fourteenth Amendment

       The Due Process Clause of the Fourteenth Amendment provides that no state shall “deprive

any person of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV.

“The safeguards of the Due Process Clause are triggered only when a Fourteenth Amendment-

protected liberty interest is at stake.” Berrier v. Allen, 951 F.2d 622, 624 (4th Cir. 1991) (citing

Meachum v. Fano, 427 U.S. 215, 223-24 (1976)). Generally, to prevail on a claim that an inmate’s

security classification violates the Due Process Clause, the plaintiff must prove that he had a

protected liberty interest in a certain classification and that interest was adversely affected by the

defendant’s actions without the protections of due process. Slezak v. Evatt, 21 F.3d 590, 593 (4th

Cir. 1994); see also Sandin v. Conner, 515 U.S. 472, 484 (1995) (stating that a § 1983 claim for

due process violations in prisons must invoke a “liberty interest” that “imposes atypical and

significant hardship on the inmate in relation to the ordinary incidents of prison life”).

       However, Plaintiff fails to identify a liberty interest that would invoke due process

protections. Plaintiff indicates that his security classification in SCDC is wrong because it is based

on a false indictment or detainer for a violent crime. But, prisoners generally have no liberty

interest in a particular security classification or in being housed in a particular facility, see

generally Meachum v. Fano, 427 U.S. 215, 224-25 (1976), and courts have previously found that

no South Carolina law or regulation creates a liberty interest in a particular security or custody

classification. See Brown v. Evatt, 470 S.E.2d 848, 851 (S.C. 1996) (“Neither the state statutes

which create and define the powers of the SCDC nor SCDC’s operational classification regulations

create the required liberty interest. Though they provide procedural safeguards and substantive

criteria for making base-line classification decisions, these are made only as recommendations that

are subject to discretionary review and rejection by higher-level prison officials.”); see also Slezak,



                                            Page 6 of 10
  0:21-cv-01111-MGL-PJG            Date Filed 06/02/21       Entry Number 12        Page 7 of 10




21 F.3d at 595-97 (finding no state created liberty interest in particular classification decisions

within SCDC from state statutes, a federal consent decree, or in the operational regulations within

SCDC). Moreover, even assuming Plaintiff could identify a state created liberty interest, Plaintiff

fails to provide any allegations that would plausibly show the defendants failed to provide Plaintiff

with proper procedural protections. The defendants have no duty to aid Plaintiff in correcting the

Lexington County Sheriff’s false indictment or detainer. See, e.g., Whitley v. Hunt, 158 F.3d 882,

889-90 (5th Cir. 1998) (finding an inmate had no basis for relief on his claim that prison officials

relied on an erroneous state court record to increase the inmate’s security classification), abrogated

on other grounds by Booth v. Churner, 532 U.S. 731 (2001). Accordingly, Plaintiff’s Complaint

as pled fails to state a claim for deprivation of due process upon which relief can be granted.

               2.      Eighth Amendment

       The Eighth Amendment prohibits cruel and unusual punishment, and in the context of

prisons, the United States Supreme Court has said that it requires prison officials to take reasonable

measures to guarantee inmate safety, including protecting prisoners from violence at the hands of

other prisoners. Farmer v. Brennan, 511 U.S. 825, 832-33 (1994). For a plaintiff to prove that

prison officials were deliberately indifferent to a threat of violence, he must show: (1) objectively,

the deprivation suffered or injury inflicted was “sufficiently serious,” and (2) subjectively, the

prison officials acted with a “sufficiently culpable state of mind”—here, deliberate indifference.

Id., at 834; Williams v. Benjamin, 77 F.3d 756, 761 (4th Cir. 1996). As to the subjective prong,

the official must know of and disregard an excessive risk to inmate health and safety. See Danser

v. Stansberry, 772 F.3d 340, 347 (4th Cir. 2014) (“The official “ ‘must both be aware of facts from

which the inference could be drawn that a substantial risk of serious harm exists, and he must also

draw the inference.’ ”) (quoting Farmer at 837).



                                            Page 7 of 10
  0:21-cv-01111-MGL-PJG            Date Filed 06/02/21       Entry Number 12        Page 8 of 10




       Here, Plaintiff asserts no facts that the defendants were aware that his cellmate posed a risk

of violence or harm to Plaintiff. Plaintiff provides great detail about his attempts to inform the

defendants that Plaintiff himself was not a risk of violence and should not have been housed in a

prison for violent inmates, but he provides no indication that the defendants were aware that

Plaintiff’s cellmate threatened Plaintiff’s safety.     Additionally, Plaintiff fails to make any

allegations that the defendants’ acts or omissions were the proximate cause of any harm to Plaintiff.

See generally Evans v. Chalmers, 703 F.3d 636, 647 (4th Cir. 2012) (“[C]onstitutional torts . . .

require a demonstration of both but-for and proximate causation.”); see also Malley v. Briggs, 475

U.S. 335, 344 n.7 (1986). Accordingly, Plaintiff fails to state a deliberate indifference to a risk of

violence claim upon which relief can be granted.

       As to Plaintiff’s other claims that address various inadequacies in the SCDC prison system,

the court construes those claims as asserting deliberate indifference to conditions of confinement

in violation of the Eighth Amendment. See generally Scinto v. Stansberry, 841 F.3d 219, 225 (4th

Cir. 2016) (applying the two-prong deliberate indifference standard under Farmer to claims about

prison conditions). However, Plaintiff fails to provide any allegations that would indicate that the

named defendants were involved in, or the cause of, those purported conditions. See Iqbal, 556

U.S. at 676 (providing that a plaintiff in a § 1983 action must plead that the defendant, through his

own individual actions, violated the Constitution); Wright v. Collins, 766 F.2d 841, 850 (4th Cir.

1985) (“In order for an individual to be liable under § 1983, it must be ‘affirmatively shown that

the official charged acted personally in the deprivation of the plaintiff’s rights. The doctrine of

respondeat superior has no application under this section.’ ”) (quoting Vinnedge v. Gibbs, 550

F.2d 926, 928 (4th Cir. 1977)). Accordingly, Plaintiff fails to state a deliberate indifference to

conditions of confinement claim upon which relief can be granted.



                                            Page 8 of 10
  0:21-cv-01111-MGL-PJG            Date Filed 06/02/21       Entry Number 12        Page 9 of 10




       Further, Plaintiff seeks injunctive relief regarding his deliberate indifference claims—

asking for SCDC to make various improvements in areas Plaintiff deems deficient. However,

Plaintiff’s claims for injunctive relief are moot because he is no longer an inmate at SCDC.

Cf. Williams v. Griffin, 952 F.2d 820, 823 (4th Cir. 1991) (finding a prisoner’s transfer to a

different facility mooted his claim for injunctive and declaratory relief and collecting cases finding

the same); Pevia v. Hogan, 443 F. Supp. 3d 612, 633 (D. Md. 2020) (same).

       Consequently, Plaintiff’s Complaint is subject to summary dismissal pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) for failure to state a claim upon which relief can be granted. Plaintiff is hereby

granted twenty-one (21) days from the date this order is entered (plus three days for mail time) to

file an amended complaint pursuant to Federal Rule of Civil Procedure 15(a) that corrects the

deficiencies identified above. 3 If Plaintiff fails to file an amended complaint that corrects those

deficiencies, this action will be recommended for summary dismissal pursuant to 28 U.S.C. § 1915.

       IT IS SO ORDERED.



                                               __________________________________________
June 2, 2021                                   Paige J. Gossett
Columbia, South Carolina                       UNITED STATES MAGISTRATE JUDGE

        Plaintiff’s attention is directed to the important WARNING on the following page.




       3
         Any amended complaint filed by Plaintiff is also subject to further initial review by the
court pursuant to 28 U.S.C. § 1915. Further, Plaintiff is reminded that an amended complaint
replaces the original complaint and should be complete in itself. See Young v. City of Mount
Ranier, 238 F .3d 567, 572 (4th Cir. 2001) (“As a general rule, an amended pleading ordinarily
supersedes the original and renders it of no legal effect.”) (citation and internal quotation marks
omitted); see also 6 Charles Alan Wright et al., Federal Practice and Procedure § 1476 (3d ed.
2017) (“A pleading that has been amended under Rule 15(a) supersedes the pleading it modifies
and remains in effect throughout the action unless it subsequently is modified. Once an amended
pleading is interposed, the original pleading no longer performs any function in the case . . .”).

                                            Page 9 of 10
 0:21-cv-01111-MGL-PJG           Date Filed 06/02/21      Entry Number 12       Page 10 of 10




      IMPORTANT INFORMATION . . . PLEASE READ CAREFULLY

           WARNING TO PRO SE PARTY OR NONPARTY FILERS
      ALL DOCUMENTS THAT YOU FILE WITH THE COURT WILL BE AVAILABLE
TO THE PUBLIC ON THE INTERNET THROUGH PACER (PUBLIC ACCESS TO COURT
ELECTRONIC RECORDS) AND THE COURT’S ELECTRONIC CASE FILING SYSTEM.
CERTAIN PERSONAL IDENTIFYING INFORMATION SHOULD NOT BE INCLUDED
IN, OR SHOULD BE REMOVED FROM, ALL DOCUMENTS BEFORE YOU SUBMIT
THE DOCUMENTS TO THE COURT FOR FILING.

         Rule 5.2 of the Federal Rules of Civil Procedure provides for privacy protection of
electronic or paper filings made with the court. Rule 5.2 applies to ALL documents submitted for
filing, including pleadings, exhibits to pleadings, discovery responses, and any other document
submitted by any party or nonparty for filing. Unless otherwise ordered by the court, a party or
nonparty filer should not put certain types of an individual’s personal identifying information in
documents submitted for filing to any United States District Court. If it is necessary to file a
document that already contains personal identifying information, the personal identifying
information should be “blacked out” or redacted prior to submitting the document to the Clerk
of Court for filing. A person filing any document containing their own personal identifying
information waives the protection of Rule 5.2(a) by filing the information without redaction and
not under seal.

1. Personal information protected by Rule 5.2(a):

(a) Social Security and Taxpayer identification numbers. If an individual’s social security
number or a taxpayer identification number must be included in a document, the filer may include
only the last four digits of that number.
(b) Names of Minor Children. If the involvement of a minor child must be mentioned, the filer
may include only the initials of that child.
(c) Dates of Birth. If an individual’s date of birth must be included in a document, the filer may
include only the year of birth.
(d) Financial Account Numbers. If financial account numbers are relevant, the filer may include
only the last four digits of these numbers.

2. Protection of other sensitive personal information – such as driver’s license numbers and alien
registration numbers – may be sought under Rule 5.2(d) (filings made under seal) and (e)
(protective orders).




                                          Page 10 of 10
